Citation Nr: 0023528	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to an increased evaluation for hemangiopericytoma 
of the right lower extremity, currently rated as 20 percent 
disabling.

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
sleep disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1978, and again from April 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Salt Lake City, Utah, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant was afforded a Travel Board hearing before the 
undersigned Board Member in 
June 2000.  A transcript of this hearing is of record, and 
has been considered by the Board.

The appellant, at such hearing, raised a claim of entitlement 
to an increased evaluation for his service-connected 
irritable bowel syndrome.  This issue is now referred back to 
the RO for appropriate action.

The appellant's claim for an increased evaluation for 
hemangiopericytoma of the right lower extremity will be 
addressed in the remand section of this decision, below.


FINDINGS OF FACT

1.  In a rating decision dated in April 1994, the RO denied 
entitlement to service connection for a sleeping disorder, 
and apprised the appellant of that determination.  He 
appealed the denial but did not perfect his appeal by 
submitting a timely substantive appeal after issuance of a 
Statement of the Case. 

2.  The evidence submitted subsequent to the April 1994 
determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for 
somnambulism is not supported by cognizable evidence showing 
that it is plausible or capable of substantiation.

4.  The claim of service connection for a sleep disorder 
diagnosed as apnea is plausible.

5.  The evidence raises a reasonable doubt that the 
appellant's sleep disorder diagnosed as apnea had its onset 
in service.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied entitlement to 
service connection for a sleeping disorder is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1999), (1993).

2.  New and material evidence has been received to warrant a 
reopening of the claim of entitlement to service connection 
for a sleep disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
somnambulism is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
sleep disorder diagnosed as apnea is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  A sleep disorder diagnosed as apnea was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1994 
rating action will be briefly summarized below.

At his enlistment physical examination in May 1974, the 
appellant underwent neuropsychiatric evaluation for 
somnambulism which he reported he had had most of his life, 
with the last episode occurring five months earlier.  A 
diagnosis of somnambulism was made.

The appellant was afforded a physical examination for 
National Guard purposes in May 1979.  At this time, he denied 
frequent trouble sleeping.  On examination, neurological and 
psychiatric evaluation was considered to be normal.  In June 
1980, he underwent physical examination.  There were no 
relevant findings or pertinent diagnosis.

The appellant's again underwent physical examination in 
December 1986.  Then, he again denied frequent trouble 
sleeping.  It was recorded at this time that he had not 
sleepwalked since 1976.  As before, there were no relevant 
findings nor pertinent diagnosis.

In July 1990, the appellant was afforded another physical 
examination.  He, as beforehand, denied frequent trouble 
sleeping.  Neither a pertinent finding nor a relevant 
diagnosis was made.

The appellant, during April 1992 redeployment examination, 
asserted a medical history of having or having had frequent 
trouble sleeping.  But again, neither a pertinent diagnosis 
nor relevant findings were made.  On a chronological record 
of medical care at that time he reported he had had fatigue 
for the past few months and that he had sleep problems which 
had improved.

Post-service in a November 1993 statement, the appellant 
maintained that since returning to the United States from 
Kuwait in January 1992, he experienced a number of 
symptomatology including a "sleeping disorder," which he 
described as not being able to sleep through the night, and 
waking up every one to three hours.

The appellant was given a VA general medical examination in 
July 1993.  There were no complaints or findings referable to 
a sleep disorder reported at that point.

In April 1994 the RO denied service connection for a sleep 
disorder essentially on the basis that the service medical 
records showed sleep walking at enlistment but did not show 
treatment for a sleeping disorder during service or a 
sleeping disorder on examination in April 1992.  The evidence 
which has been added to the record since the April 1994 
rating decision will likewise be summarized below.

The appellant, during August 1995 private treatment 
complained of tiredness, exhaustion and fatigue.  On the 
report it was noted that marital strife and stress might be 
contributing to his symptoms.  In October 1995 he complained 
of "falling asleep while driving."  He also reported severe 
snoring problems.  It was conveyed by the physician, "He 
does not remember any history of apnea but he is not sure 
that he does not stop breathing at night."  The examiner 
remarked that it was not sure whether he had true narcolepsy 
or whether sleep apnea problems caused him to have decreased 
sleep.  In November 1995 the appellant underwent studies in 
the sleep disorders clinic, and the diagnosis was severe 
obstructive sleep apnea.

Sleep apnea was again diagnosed in March 1997 and March 1998.  

In his January 1999 Notice of Disagreement, the appellant 
related that around the time he returned from Kuwait he had 
an increase in fatigue and frequent feelings of tiredness and 
sleepiness.  He referred to his diagnosis of sleep apnea and 
remarked about "frequent waking because of a feeling of 
suffocating."  In his March 1999 substantive appeal, he 
additionally contended that he had sought medical advice for 
sleep apnea during his military service.

In a June 2000 statement the appellant's brother described 
his sleep apnea and treatment therefor.  Also in June 2000 
the appellant's ex-wife stated, "Toward the end of his time 
in the military, [the appellant] complained frequently of 
having a deep fatigue.  He would often fall asleep during 
meeting or even in the middle of a conversation."  This 
continued after his release from active duty, and, when he 
began to fall asleep driving, he was sent to a sleep clinic 
where apnea was diagnosed.

At the June 2000 hearing, the appellant asserted that he 
experienced sleep apnea symptomatology while in the military 
and subsequent to his discharge; he claimed that he had 
sought some treatment for his problem(s) during active 
service.  He testified that he presently uses a CPAP machine 
every night to help with his sleep apnea.  In response to 
questioning, the appellant reported that he started "really 
having problems" with sleep apnea in 1987.  But he indicated 
that he sought treatment "awhile [sic] after service."  
Transcript, June 2000.

Legal Criteria

I.  Finality of Decisions and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (1999), (1993).  Absent 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999), (1993).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  

II.  Well-groundedness of Claims 

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well-grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-97.  

However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology if the 
condition is not one where a lay person's observations would 
be competent.  See Niemiec v. West, No. 96-920 (U.S. Vet. 
App. Dec. 1, 1999) (per curiam) (the Court found the 
veteran's claim not well-grounded where there was no medical 
evidence of a chronic psychiatric disorder manifested in 
service and where there was no medical evidence linking a 
diagnosed post-service psychiatric disorder to service); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade v. 
West, 11 Vet. App. 302 (1998); Boyer v. West, 11 Vet. App. 
477 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  If a claim, however, is not well-grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; see Schroeder v. West, 12 Vet. 
App. 184 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Analysis

In an April 1994 rating action, the RO denied service 
connection for a sleeping disorder.  As the appellant did not 
submit a substantive appeal as to that claim, that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

When the RO issued its decision, the only evidence of a 
sleeping disorder was the report of somnambulism on the 
service entrance examination and the appellant's statement 
that he had difficulty sleeping.  The claim was denied on the 
basis that service medical records did not reveal treatment 
for a sleeping disorder.  

Following the final RO rating decision, the appellant has 
submitted and/or the RO has secured multiple private medical 
records.  Such medical records are, of course, new.  And 
because these private records show a diagnosis of apnea, a 
diagnosis not previously of record and separate and distinct 
from somnambulism, they pertain directly to the question of 
whether a current sleep disorder exists.  Consequently, they 
are probative and material to the matter being considered, 
and they must be considered to fairly decide the claim.

The additional evidence is new, and is material, speaking 
directly to the question of whether the veteran has a current 
sleeping disorder.  New and material evidence having been 
received, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The question presented then is whether the appellant's claim 
for service connection for a sleep disorder is well-grounded.

The RO, as related above, denied the appellant's claim in 
April 1994 on the basis of no treatment for a sleep disorder 
during his military service.  The only sleep disorder shown 
at that time was preservice somnambulism.  Somnambulism was 
not shown during or after service, and the appellant is not 
arguing that he has somnambulism.  With regard to 
somnambulism, without current medical evidence of the 
disability, the claim must plainly fail.  Simply, the first 
element of the Caluza requirements for a well-grounded claim 
has not been satisfied, and the claim, to the extent that it 
pertains to somnambulism, is not well-grounded.

Rather, postservice medical records only speak to the issue 
of sleep apnea, and the Board observes that the appellant and 
others have likewise only spoken to sleep apnea during the 
processing of this claim.  It is clear that he is claiming 
service connection for apnea, and the initial question to be 
answered is whether this claim is well-grounded.

The first Caluza element requiring a current disability is 
clearly met as there is a current diagnosis of apnea.  On an 
April 1992 examination the appellant reported frequent 
trouble sleeping and fatigue.  The Board considers this to be 
sufficient to satisfy the second Caluza element of occurrence 
of a sleep disorder in service.  Because the appellant's ex-
wife is competent to attest to her observations of the 
appellant's fatigue and falling asleep at inappropriate times 
during his service and thereafter until the diagnosis of 
apnea was made, the Board finds that she has provided 
sufficient evidence of a nexus, the third Caluza element, so 
as to well-ground this claim.  See Savage, supra.   

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

VA regulations also provide that for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Where the condition noted 
during service is not, in fact, shown to be chronic or the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. §  3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

In this case, the evidence shows the appellant's notation of 
trouble sleeping and fatigue at the time of an inservice 
examination in April 1992.  In November 1993 he again 
reported having difficulty sleeping through the night, and 
when he underwent sleep studies in 1995 he was found to have 
apnea.  As noted above, his ex-wife, who was married to him 
during the material time in question from 1992 to 1995, is 
competent to provide her observations of his sleeping 
difficulties, including excessive daytime sleepiness and 
falling asleep at inappropriate times.  She has reported 
observing these same symptoms from before the appellant's 
service discharge continuously to the time he was diagnosed 
as having sleep apnea, testing for which was done on the 
basis of his complaints of the same symptoms.  Her statement 
also supports the appellant's testimony.  Although there is 
no medical opinion relating his sleep apnea to service, the 
Board believes that the totality of the evidence is at least 
in equipoise and that it raises a reasonable doubt as to the 
inservice origin of his sleep apnea.  Resolving this doubt in 
the claimant's favor, the Board concludes that service 
connection for a sleep disorder diagnosed as apnea is 
warranted.


ORDER

Service connection for a sleep disorder diagnosed as apnea is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant testified at his June 2000 Travel Board hearing 
that his service-connected hemangiopericytoma of the right 
lower extremity had continued to worsen (including since his 
last VA examination in September 1998).  The Board notes, 
too, that he referred to pertinent outstanding medical 
records at the hearing; he spoke of pertinent treatment 
through the University of Utah.  Such medical records are 
obviously important, and need to be gained for a complete 
evidentiary file.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the claimant's current appeal for an 
increased rating for hemangiopericytoma of the right lower 
extremity pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
any additional evidence and argument on 
the matters which the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who have treated him for 
his hemangiopericytoma of the right lower 
extremity in the recent past.  

After gaining any necessary authorization 
or medical releases, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports and reports of treatment at the 
University of Utah medical facility.

3.  Following the completion of the 
requested development to the full extent 
possible, the RO should schedule the 
appellant for VA examination by an 
appropriate specialist in order to 
determine the nature and extent of 
severity of his service-connected 
hemangiopericytoma of the right lower 
extremity.  The examiner should describe 
his/her findings in detail, and any 
indicated special studies should be 
accomplished.  The appellant's complete 
claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior and pursuant to 
conduction and completion of the 
examination.

4.  Thereafter, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed to the 
full extent possible.  In particular, the 
RO should be certain to review the 
requested examination report and sought 
opinion(s) to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
evaluation for hemangiopericytoma of the 
right lower extremity.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case to him.  A reasonable period of time 
for a response should be afforded.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 



